Case 9:20-md-02924-RLR Document 3677 Entered on FLSD Docket 06/18/2021 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

    IN RE: ZANTAC (RANITIDINE)                                                         MDL NO 2924
    PRODUCTS LIABILITY                                                                  20-MD-2924
    LITIGATION
                                                           JUDGE ROBIN L. ROSENBERG
                                                   MAGISTRATE JUDGE BRUCE REINHART

                                               /


   THIS DOCUMENT RELATES TO: ALL CASES

                                    PRETRIAL ORDER # 66
       Deadline for Depositions of Class Representatives and Their Health Care Providers

           In Pretrial Order # 49 [DE 1991], the Court established a deadline of November 19, 2021,

   to complete depositions of class representatives pertaining to the class action cases that are part of

   this multidistrict litigation. Based on the new dates and deadlines established in Amended Pretrial

   Order # 65 [DE 3624], Co-Lead Counsel for Plaintiffs and Defendants conferred and agree that

   the deadline for completion of depositions of class representatives and their health care providers

   in preparation for class certification briefing should be moved to July 18, 2022. Accordingly, the

   Court orders that the deadline to complete depositions of class representatives and their health care

   providers in preparation for class certification briefing is hereby reset to July 18, 2022.

           DONE AND ORDERED in Chambers West Palm Beach, Florida, this 18th day of June,

   2021.


                                                      _________________________________
                                                      ROBIN L. ROSENBERG
                                                      UNITED STATES DISTRICT JUDGE
